                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 NORTH AMERICAN VAN LINES, INC.,

               Plaintiff,

                      v.                            CAUSE NO.: 1:18-CV-196-HAB

 NORTH AMERICAN MOVING AND
 STORAGE, INC.,

               Defendant.

                                   OPINION AND ORDER

      The Plaintiff, North America Van Lines, Inc., obtained a default judgment in its

favor against the Defendant, North American Moving and Storage, Inc. (2/10/2020

Opinion and Order, ECF No. 51.) The relief awarded in the final judgment is to include

reasonable attorney fees and costs. The specific amount of attorney fees and costs has not

yet been determined. On March 2, 2020, Plaintiff filed its Brief in Support of the Award

of Attorneys’ Fees and Costs (ECF No. 54) with supporting documentation. This Opinion

and Order determines the reasonable fees and recoverable costs.

                                          ANALYSIS

      This is an action for willful federal trademark infringement and cybersquatting

under the Anticybersquatting Consumer Protection Act (ACPA), 15 U.S.C. § 1125 et seq.,

and common law unfair competition. The Court has awarded the Plaintiff statutory

damages in the amount of $100,000 for cybersquatting pursuant to 15 U.S.C. § 1117(d). In

addition, Plaintiff has obtained injunctive and equitable relief preventing Defendant from
using certain trademarks in connection with goods or services of the type offered by the

Plaintiff, registering any other domain names that contain North American Van Lines,

Inc., trademarks or variations thereof, and requiring that Defendant forfeit the

registration for www.northamericamoving.com, if Defendant retains any rights to the

domain name.

       Under 15 U.S.C. § 1117, trademark infringement plaintiffs may recover “the costs

of the action,” and “[t]he court in exceptional cases may award reasonable attorney fees

to the prevailing party.” 15 U.S.C. § 1117(a). The award of costs is made as a matter of

course. Id.; Fed. R. Civ. P. 54(d)(1). The decision to award attorney fees is left to the Court’s

discretion. TE-TA-MA Truth Found.-Family of URI, Inc. v. World Church of the Creator, 392

F.3d 248, 257 (7th Cir. 2004). Willful infringement on the part of defendants is one way in

which a case may be “exceptional” for the purpose of awarding attorney fees. NCAA v.

Kizzang LLC, 304 F. Supp. 3d 800, 813 (S.D. Ind. 2018) (citing MetroPCS v. Devor, 215 F.

Supp. 3d 626, 638 (N.D. Ill. 2016)).

       The Court has already determined that this case falls within the category of

“exceptional cases” that warrant the award of attorney fees under the Lanham Act. To

determine a reasonable fee award under a fee-shifting statute, a court relies on the

“lodestar method.” See, e.g., Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 551 (2010). The

lodestar is the product of the hours reasonably expended on the case multiplied by a

reasonably hourly rate. Johnson v. GDF, Inc., 668 F.3d 927, 929 (7th Cir. 2012) (citing Pickett

v. Sheridan Health Care, 664 F.3d 632, 640–43 (7th Cir. 2011)).



                                                   2
       The movant bears the burden of proving that the requested hourly rate is

reasonable and “in line with those prevailing in the community.” Pickett v. Sheridan Health

Care Ctr., 664 F.3d 632, 640 (7th Cir. 2011). In determining whether the hours spent on

litigation are reasonable, the Court should consider the result obtained, whether any time

was “inefficient or duplicitous,” or if the attorney’s hours were not adequately

documented. People Who Care v. Rockford Bd. of Educ., 90 F.3d 1307, 1314 (7th Cir. 1996).

Generally, counsel’s decisions on how to spend time litigating a matter are reasonable in

the absence of particularized evidence of the contrary. Id.

       Plaintiff asserts that $23,300.00 of fees were expended in the prosecution of this

action based on 60.1 hours of attorney time, which excludes the time for filing the

unsuccessful Request for Clerk’s Entry of Default Judgment. Both attorneys billed

Plaintiff at a reduced hourly rate of $400 per hour for partners, and $250 per hour for

associates. In support of its request that these amounts be awarded in full, Plaintiff

provides the Declaration of Mary A. Smigielski, a partner in the law firm of Lewis Brisbois

Bisgaard & Smith, and, along with attorney Bryan Sugar, the attorney who performed

the majority of work in this case. Exhibits to the Declaration include the attorney

summary reports for each attorney who performed work in the case showing the date,

hours spent, and description of services.

       The Court must determine (1) the number of hours reasonably expended by

Plaintiff’s counsel, (2) the reasonable hourly rate for those services, and (3) costs. Johnson,

668 F.3d at 931 (first citing Anderson v. AB Painting & Sandblasting Inc., 578 F.3d 542, 544

(7th Cir. 2009); then citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)).

                                                  3
A.     Hours Reasonably Expended

       The billed time includes, but is not limited to, investigation, drafting the

complaint, service of process, attempts to reach Defendant, the Motion for Default, the

Motion for Entry of Default Judgment and related court appearances. In Attorney

Smigielski’s professional opinion, the services that counsel performed and the number of

hours spent are reasonable considering the nature of the services and results achieved.

       Plaintiff has not attached the time diaries. However, sixty hours does not strike the

Court as an unreasonable time to have expended in this matter, particularly given the

need for investigation, drafting two pleadings, and Defendant’s attempts to avoid

service.

B.     Hourly Rate

       Attorney Smigielski’s Declaration establishes that partners working on the case

billed at an hourly rate of $400. However, Attorney Sugar’s standard hourly rate is $650.

Likewise, Attorney Smigielski typically bills at $750 per hour. They are 2001 and 1993 law

school graduates who specialize in intellectual property and technology. Attorney

Smigielski submits that, in her professional opinion, the rates billed were in accordance

with the market for legal services performed in Indiana.

       Reasonably hourly rates are derived from the market rate. Johnson, 668 F.3d at 933.

“The best evidence of an attorney’s market rate is his or her actual billing rate for similar

work.” Id. (citing Pickett, 664 F.3d at 639–40). According to Attorney Smigielski’s

Declaration, the two attorneys who spent the majority of hours on this case typically bill

$250 to $350 more per hour than what they submitted for fees in this case based on

                                                 4
Plaintiff’s negotiated rate. Accordingly, counsel has satisfactorily established that $400 is

presumptively appropriate as the market rate for partner work in this trademark

infringement action. Although the Affidavit does not address the $250.00 rate for

associate work, the Court finds that it is a reasonable rate.

                                      CONCLUSION

       For the reasons stated above, the Court GRANTS the Motion (ECF No. 54), and

AWARDS Plaintiff $22,300.00 in attorney fees.

       SO ORDERED on March 6, 2020.

                                            s/ Holly A. Brady
                                           JUDGE HOLLY A. BRADY
                                           UNITED STATES DISTRICT COURT




                                                 5
